Citation Nr: 0617570	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  98-08 992	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder, 
claimed as the residuals of a fracture of the right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Appellants


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from 
October 1976 to November 1979.  The appellant also had 
subsequent service in the Reserves, including a period of 
active duty for training from August 5, 1995, to August 19, 
1995, and a period of inactive duty for training from 
November 3, 1995, to November 5, 1995.  He also had another 
period of active duty from February 2003 to August 2004.

This matter comes to the Board of Appellants' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Department of Appellants Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to service 
connection for the residuals of a right tibial fracture.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The appellant is seeking service connection for a right knee 
disorder, claimed as the residuals of a fracture of the right 
tibia.  When the appellant filed his initial claim for 
service connection, he contended that he sustained a fracture 
of the right tibia during a period of active duty for 
training from August 5, 1995, to August 19, 1995.  
Specifically, he reported that he sustained a fracture when 
he fell while dismounting a truck.  He also contended that 
this disability was later aggravated when he fell into a 
foxhole during weekend training in November 1995.

The RO subsequently denied the appellant's claim based on a 
finding that the claimed right tibia fracture did not occur 
during the August 1995 period of active duty for training, 
but instead, when he was at home in September 1995, shortly 
after that period of service ended.  The RO also determined 
that the residuals of that injury were not aggravated by the 
subsequent period of training in November 1995.

The appellant appealed that decision.  The record reflects 
that this claim was last adjudicated by the RO in a 
Supplemental Statement of the Case (SSOC) issued in November 
2003.  At that time, the RO did not consider the question of 
whether the claimed disability may have been aggravated by 
any periods of service after 1995.

However, following the issuance of the November 2003 SSOC, 
the appellant submitted two DD 214's showing that he served 
on active duty from February 2003 to August 2004.  The 
appellant also submitted medical records suggesting that he 
underwent an arthroscopic meniscectomy in August 2002, and 
that he was subsequently treated for right knee complaints 
during the period of service in 2003 and 2004.

The appellant also submitted a July 2005 letter from a 
private physician in which the physician found that the 
appellant's right knee pain was more likely than not related 
to military service.  In this letter, the physician appeared 
to suggest that the appellant's right knee pain was the 
result of an injury sustained in August 1995, and that the 
residuals of that injury were later aggravated during 
additional periods of service in November 1995 and in 2003.

Although the appellant's representative has waived initial 
consideration of this evidence by the agency of original 
jurisdiction, the Board finds that additional evidentiary 
development is necessary before a final decision can be 
rendered in this appeal.  

Specifically, the Board finds that the AMC must ensure that 
all available service medical records from 2003 and 2004 have 
been obtained and associated with the claims folder.  
Although it appears that the RO obtained additional service 
medical records in November 2004, none of the records 
received at that time were from his period of service in 2003 
and 2004.  There are service medical records from that period 
currently associated with the claims folder, but it appears 
that these records were submitted directly by the appellant.

Once this action has been completed, the AMC should arrange 
for the appellant to undergo an additional VA examination to 
clarify whether the appellant has a current right knee 
disorder that was incurred in or aggravated by any verified 
period of service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the appellant 
and request that he identify all VA and 
non-VA health care providers that have 
treated him since service for the claimed 
right knee disorder.  The aid of the 
appellant in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.

2.  The AMC should ensure that all 
available service medical records from 
his service in 2003 and 2004 have been 
obtained and associated with the record.

3.  The appellant should also be afforded 
an appropriate VA examination to clarify 
the nature and etiology of the 
appellant's right knee complaints.  The 
claims folder must be provided to the 
examiner and review of such should be 
reflected in the completed examination 
report.  All necessary tests and studies 
should be accomplished.  The examiner 
should conduct an examination of the 
appellant's right knee, and provide a 
diagnosis of any pertinent pathology 
found.  The examiner should respond to 
each of the following inquiries:

a.  Is it at least as likely as not 
that the appellant's current right 
knee complaints are related to an in-
service incident in which he fell 
while getting out of a truck in August 
1995?

b.  Is it least as likely as not that 
the appellant's current right knee 
complaints are related to aggravation 
of a preexisting disability during any 
periods of service between November 
1995 and August 2004?  In particular, 
please discuss the extent, if any, 
that the residuals of a right tibia 
fracture sustained in September 1995 
were aggravated by his service in 
November 1995, and his subsequent 
service from February 2003 to August 
2004.  In addition, please discuss the 
significance, if any, of the 
arthroscopic meniscectomy performed in 
August 2002.

4.  The AMC is free to undertake any 
additional development deemed necessary.  
Once such development is completed, the 
AMC should readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the AMC should issue an 
SSOC, and the appellant and his 
representative should be afforded time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Appellants' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Appellants Law Judge, Board of Appellants' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Appellants' Appeals is appealable to the United 
States Court of Appeals for Appellants Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).





